Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With respect to claim 1, the limitation “consistent, light conditions” is a relative term that renders the claim indefinite.  It is unclear to what degree the light conditions remain unchanged to be considered “consistent” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It may be that the light source is the same across the scope of a single measurement or across many repetitions of measurements, or that the light source is the same spatially across a certain field of view. Clarification is required.  
With respect to claim 1, the limitation “a computer” is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the computer and the rest of the claimed limitations. 
The term "mimicking daylight" in claim 2 and 4 is a relative term which renders the claim indefinite.  The term "mimics" is not defined by the claim, the It is unclear exactly how far the light source matches daylight in order to be considered “mimics”.  It may be that the light source emits a particular wavelength or heat or just in general any kind of radiation.  Clarification is required.
With respect to claims 13, 14, 22, 23, the limitations regarding “a final product” is unclear since the future intentions of the sample cannot limit the apparatus.  What the final product may end of being is not defined by the claim so one of ordinary skill in the art wouldn’t know what limitations would be required by that phrase. Correction is required. 
With respect to claim 18, the limitation “a beverage placed in a transparent bottle” is unclear as to the scope of the method claim.  It is unclear if the step of placing a beverage into a transparent bottle is included in the method of measuring, or if the beverage is already in the bottle for the method claimed.  If placing the beverage into the bottle is part of the claimed method steps, it should be listed positively and clearly.  If it is not, steps outside of the method claim cannot limit the method itself. Clarification is required.  
The balance of claims is rejected for failing to correct the above identified claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, 7, 13, 14, 16, 17, 18, 19, 20, 22, 23, 26, 27, 29, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Martino U.S. Patent #6,888,636.
With respect to claim 1, 16, and 17, Martino discloses an apparatus for measuring color properties comprising:
Providing /A housing wherein at least 50% of the inside area is white (Figure 8, housing = 200, integrating sphere 206, Col.10, l 33-35)
The housing comprising a light source, a spectrophotometer, and a transparent sample holder (Figure 8, light source = optical fiber 408, spectrophotometer = optical fiber 414, transparent sample holder = 52, housing = 410 and 402)
A light source illuminating the inside of the housing giving consistent light conditions (Figure 8, Col.10, l 19-31) 
A transparent sample holder placed inside the housing positioned against the optical fiber connected to the entrance slit of the detector of a spectrophotometer (Figure 8, sample holder = 52, optical fiber to detector = 204, Col.10, l 17-20,  Col.7, l 39-48)
A colored turbid liquid to be poured into the sample holder (Col.9, l 60-63)
A spectrophotometer for measuring the color spectrum of the colored turbid liquid (Col.4, l 29-30)
A computer (Col.5, l 24-29)
A spectrophotometric software which is able to collect and calculate colorimetric data (Col.5, l 24-29)
Providing a digital color read out corresponding to the color of the turbid liquid (Col.5, l 31-36, Col.9, l 54-57)

With respect to claims 3, 5, 7, 13, 14, 19, 20, 22, 23, Martino discloses all of the limitations as applied to claim 1 above.  In addition, Martino discloses:
The colorimetric data are lightness, chroma and hue (Col.5, l 30-35, L = lightness, a*, b* = chromaticity and hue) 
At least 65% of the inside area of the housing is colored white (integrating sphere is generally totally colored white)
The sample holder is colorless (Col.11, l 32-34)
The sample holder is the packaging of a final product (intended use, cannot limit the apparatus)
The turbid liquid is a non diluted final product (Col.9, l 60-63)
The product selected is paint products (abstract)

With respect to claims, 18, 26, 27, and 29, it should be noted that the type of product being measured does not seem to affect the structure in a manipulative sense but rather amounts to the mere claiming of a particular structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martino U.S. Patent #6,888,636.
With respect to claims 2, 12, and 24, Martino discloses all of the limitations as applied to claims 1 and 16 above.  However, Martino fails to disclose a stationary sample that is removable, in the same embodiment as the rest of the claims.  Martino does disclose the existence and knowledge of stationary samples that are removable (Col.1, l 54-65, cuvette type off line samples).
Although Martino has several reasons not to use these types of samples, one of ordinary skill in the art would still have the knowledge of them and under certain conditions would combine the stationary, cuvette style sample with the measuring device of Martino since a removable sample holder provides the benefit of not having to clean the sample cell between different types of measurements and the stationary sample allows for a longer measurement time, reducing costs to the processing and reducing costs for the sample holder since cuvettes are very inexpensive. 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tokhtuev et al. U.S. Patent #9,696,261 discloses a multi channel optical measuring device for liquid samples. 
Dosmann U.S. Patent #5,305,093 discloses a spectrometer for conducting turbidity and color measurements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877